           Case 1:19-cv-04280-ER Document 89 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BODUM HOLDING, AG, BODUM USA,
INC., BODUM AG, and PI-DESIGN AG,
                             Plaintiffs,
                                                                    ORDER
                    – against –                                19 Civ. 4280 (ER)

STARBUCKS CORPORATION,
                             Defendant.


Ramos, D.J.:

         �e conference currently scheduled for September 8, 2020 at 11:30 AM is hereby

cancelled. �e parties are directed to appear for a telephonic conference on September 10, 2020

at 2:00 PM. �e parties may call (877) 411-9748 and dial access code 3029857.


         SO ORDERED.


Dated:    August 18, 2020
          New York, New York
                                                                Edgardo Ramos, U.S.D.J.
